DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-14 of the claim set received 5/18/2020 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder, ‘element’, that is coupled with functional language, “removable fastening” and “gripping”, without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “at least one removable fastening element” in claim 1 and “at least one gripping element”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  In this case, “removable fastening element” corresponds to adhesive tape or flexible hooks and loops (specification para. 0054), “gripping element” corresponds to a loop (paras. 0063, 0085) or an end of a link crossing the mat and projecting outwardly from the mat (para. 0097).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5, 8-9, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Renault (FR 3019599; specification references made to attached translation) in view of Movsesian (US 2005/0211839).
Regarding Claim 1, Renault discloses in Fig. 1, fastening device for fastening at least one heat-shield mat 2 to an inner fixed structure (IFS) 1 of a nacelle (read para. 1, first sentence), the fastening device comprising: 
at least one removable fastening element (the glue attaching the base 11 to the IFS) disposed between the at least one heat-shield mat 2 and the inner fixed structure 1; 
at least one gripping element (see loop 15) connected to the at least one removable fastening element (via base 11) and arranged to project from the at least one heat-shield mat 2 on a side of the at least one heat-shield mat opposite to the inner fixed structure 1, 
wherein the at least one removable fastening element (the glue attaching the base 11 to the IFS) is configured to be detached from the inner fixed structure 1 by a tension force exerted on the at least one gripping element 15 (if one pulls on the loop 15 he can detach the fastening element from the IFS).
Renault discloses the at least one removable fastening element is glue and, further, that the heat-shield mat is a thermal protection mat, i.e., a thermal protection blanket for an engine of an aircraft (paras. 0001 and 0005).  Renault does not disclose the at least one fastening element is adhesive tape or flexible hooks and loops (see Claim Interpretation section above detailing the 112(f)).
Movsesian discloses an thermal insulation/protection blankets/mats (read Abstract, paras. 0002-0003) for aircraft.  Movsesian teaches at least one removable fastening element (51 and 52) disposed between at least one heat-shield mat (Figs. 8 and 10, element 32) and an inner fixed structure 60 wherein the at least one removable fastening element is configured to be detached from the inner fixed structure by a tension force (if one pulls on the mat 32 away from the inner fixed structure 60 he can detach the fastening element 51+52 from the IFS).  Movsesian critically teaches the at least one removable fastening element comprises a hook and loop system, e.g. Velcro, or adhesive tape (read paras. 0061 and 0064).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Renault, substituting in the at least one removable fastening element comprising a hook and loop system or adhesive tape as taught by Movsesian given Movsesian teaches the hook and loop system and adhesive tape as conventional retention system for affixing heat shield mats to fixed structure in order to allow the mats to conform to contours of the fixed structure surface to which it is applied (Movsesian para. 0061).  The combination consists of the fastening device shown in Renaults Fig. 1 but instead of element 11 being glued to the IFS, it is attached with the hook and loop system or adhesive tape taught by Movsesian.
Regarding Claim 2, Renault in view of Movsesian teaches the claimed invention as discussed above.  Renault in view of Movsesian as discussed above teaches wherein the at least one removable fastening element (hook and loop system or adhesive tape) comprises a first portion (hooks or loops) configured to be fastened to the inner fixed structure and a second portion (the other of hooks or loops) connected to the at least one gripping element (via element 11), the first portion and second portion cooperating with each other in a removable manner (as in conventional hook and loop systems).
Regarding Claims 3 and 4, Renault in view of Movsesian teaches the claimed invention as discussed above.  Renault in view of Movsesian as discussed above teaches wherein the at least one removable fastening element is a self-gripping adhesive tape and is a mechanical fastening device with hooks (the hook and loop tape as described in para. 0064).
Regarding Claim 5, Renault in view of Movsesian teaches the claimed invention as discussed above.  Renault in view of Movsesian as discussed above teaches wherein the hooks and loops are textile or metallic hooks and loops (Movsesian para. 0064, Velcro which is textile).
Regarding Claim 8, Renault in view of Movsesian teaches the claimed invention as discussed above.  Renault further discloses in Fig. 1, wherein the fastening device is arranged to fasten an intermediate structure 11 supporting the at least one gripping element 15.
Regarding Claim 9, Renault in view of Movsesian teaches the claimed invention as discussed above.  Renault further discloses in Fig. 1, a link 15 arranged to cross the at least one heat-shield mat 2, the link 15 being connected to the at least one removable fastening element (within the combination, positioned between element 11 and IFS 1) on a (inner with respect to the IFS) side of the at least one heat-shield mat 2 proximal to the inner fixed structure 1, and arranged to project from the at least one heat-shield mat 2 on the side of the at least one heat-shield mat opposite to the inner fixed structure 1 (see Fig. 1).
Regarding Claim 12, Renault in view of Movsesian teaches the claimed invention as discussed above, i.e. the at least one fastening device according to claim 1.  Renault further discloses in Fig. 1, an assembly of an inner fixed structure 1 of a nacelle of an aircraft propulsion unit (read para. 0001, first few sentences) and of a heat shield comprising at least one heat-shield mat 2, the heat shield being fastened to the inner fixed structure by at least one fastening device according to Claim 1.
Regarding Claim 13, Renault in view of Movsesian teaches the claimed invention as discussed above.  Renault further discloses in Fig. 1, wherein the fastening device is configured to cross an orifice 2c of the at least one heat-shield mat 2 to sandwich edges of the orifice (more specifically, edges of the mat 2 at the orifice 2c) .
Regarding Claim 14, Renault in view of Movsesian teaches the claimed invention as discussed above.  Renault further discloses in Fig. 1, a complementary heat-shield insert 14 arranged so as to sandwich the edges of the orifice 2c and a link portion of 15 crossing the complementary heat-shield insert 14, the link being connected to the at least one removable fastening element (via element 11) on a side of the complementary heat-shield insert 14 proximal to the inner fixed structure 1, and projecting from the complementary heat-shield insert 14 on a side opposite to the side of the complementary heat-shield insert proximal to the inner fixed structure 11 (as shown in figure).

Allowable Subject Matter
Claims 6-7 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose or provide a reasonable combination to teach the following in combination with the independent and interceding claim limitations,
Regarding Claim 6, “wherein the fastening device is configured to be disposed between two heat-shield mats to sandwich edges of the two heat-shield mats.”
Regarding Claim 10, “wherein the link is connected to a clevis arranged to be secured to the at least one heat-shield mat on the side of the at least one heat-shield mat proximal to the inner fixed structure, the at least one removable fastening element being fastened on the clevis.”
Regarding Claim 11, “wherein the at least one removable fastening element is arranged to continuously extend between two bonded heat-shield mats to project from the two bonded heat-shield mats, the at least one gripping element being formed by one end of the at least one removable fastening element.”
Claim 7 is allowable at least by basis on claim 6.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached Notice of References Cited.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE D FORD whose telephone number is (571)272-8140.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.D.F/	/GERALD L SUNG/                                                                               Primary Examiner, Art Unit 3741                                                                                                                         Examiner, Art Unit 3741